IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10848
                        Conference Calendar



ROQUE T. ARANDA,

                                         Plaintiff-Appellant,

versus

ROY DAN CASON, Border Patrol Agent; JON KEY, Gaines County
Sheriff; ERNESTO GALVAN, Gaines County Deputy Sheriff; CATHY
PURCELL, Notary Public; VIRGINIA STEWART, Clerk; GEORGE
HANSARD, Judge; RICKY B. SMITH; HENRY THOMAS HIRSCH,
Attorney at Law,

                                         Defendants-Appellees.

                        --------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                       USDC No. 5:00-CV-63-C
                        --------------------
                           April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Roque T. Aranda, Texas prisoner # 805045, appeals the

dismissal of his complaint alleging a conspiracy to deny him the

right to seek and/or obtain a bail reduction as frivolous and

malicious in accordance with 28 U.S.C. § 1915(e)(2)(B).    Aranda

argues that the lodging of a detainer by the Immigration and

Naturalization Service (INS) caused state officials to refuse to

release him on bail.   He also argues that he was denied

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-10848
                                  -2-

procedural due process prior to the INS detainer being lodged

against him.

     “If a state detainee has an outstanding federal warrant or

has been indicted on federal charges, a federal official may

place a detainer on the detainee, asking the state to hold him

for federal authorities.”    Hart v. O'Brien, 127 F.3d 424, 446

(5th Cir. 1997) (internal citations omitted).    “Presented with a

federal detainer, the state may deny the detainee bail, hold him

in custody pursuant to state law, and then turn him over to the

federal government for prosecution.”    Id.

     “Federal detainers are issued by the [INS] and merely

request that state prison officials notify the [INS] of a

prisoner’s release date so that a [border patrol agent] may be

present on that day to take custody of the prisoner.”     United

States v. Dovalina, 711 F.2d 737, 740 (5th Cir. 1983).    Because

the detainer notice itself did not serve to deprive Aranda of any

property or liberty interest, there was no process due him.        See

Wheeler v. Miller, 168 F.3d 241, 249 (5th Cir. 1999).

     This appeal is without arguable merit.     See Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983).    It is DISMISSED.   See 5th

Cir. R. 42.2.

     The three-strikes provision of 28 U.S.C. § 1915(g)

“prohibits a prisoner from proceeding IFP if he has had three

actions or appeals dismissed for frivolousness, maliciousness, or

failure to state a claim.”    Carson v. Johnson, 112 F.3d 818, 819

(5th Cir. 1997)(citing Adepegba v. Hammons, 103 F.3d 383, 385

(5th Cir. 1996)).   Aranda has previously had at least five
                           No. 00-10848
                                -3-

strikes against him.   Aranda v. Key, No. 00-10849 (5th Cir. Feb.

14, 2001)(imposing 28 U.S.C. § 1915(g) bar); Aranda v. Shaw, No.

00-10844 (5th Cir. Feb. 14, 2001)(imposing 28 U.S.C. § 1915(g)

bar); Aranda v. Millsaps, No. 99-11394 (5th Cir. Aug. 29, 2000).

Aranda filed this appeal before the § 1915(g) bar was imposed.

He is reminded that he may no longer proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; ALL OUTSTANDING MOTIONS DENIED.